Case: 1:19-cv-00083-GHD-JMV Doc #: 14 Filed: 07/27/21 1 of 18 PagelD #: 1146

IN TRE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

ABERDEEN DIVISION
JOEL JONES PETITIONER
v. No, 1:19CV83-GHD-JMV
WARDEN BRANDON SMITH, ET AL. RESPONDENTS
MEMORANDUM OPINION

This matter comes before the court on the pro se petition of Joel Jones for a writ of habeas
corpus under 28 U.S.C. § 2254. The State has responded to the petition; Mr. Jones has filed a
Traverse, and the parties have submitted further briefing. The matter is ripe for resolution. For the
reasons set forth below, the instant petition for a writ of habeas corpus will be denied.

Habeas Corpus Relief Under 28 U.S.C. § 2254

The writ of habeas corpus, a challenge to the legal authority under which a person may
be detained, is ancient. Duker, The English Origins of the Writ of Habeas Corpus: A Peculiar
Path to Fame, 53 N.Y.U.L.Rev. 983 (1978); Glass, Historical Aspects of Habeas Corpus, 9 St.
John's L.Rev. 55 (1934). It is “perhaps the most important writ known to the constitutional law
of England,” Secretary of State for Home Affairs vy. O’Brien, A.C. 603, 609 (1923), and it ts
equally significant in the United States. Article I, § 9, of the Constitution ensures that the right
of the writ of Aabeas corpus shall not be suspended, except when, in the case of rebellion or
invasion, public safety may require it. Habeas Corpus, 20 Fed, Prac. & Proc, Deskbook § 56.
Its use by the federal courts was authorized in Section14 of the Judiciary Act of 1789. Habeas
corpus principles developed over time in both English and American common law have since
been codified:

The statutory provisions on habeas corpus appear as sections 2241 to 2255 of the
Case: 1:19-cv-00083-GHD-JMV Doc #: 14 Filed: 07/27/21 2 of 18 PagelD #: 1147

1948 Judicial Code. The recodification of that year set out important procedural

limitations and additional procedural changes were added in 1966. The scope of the

writ, insofar as the statutory language is concerned, remained essentially the same,

however, until 1996, when Congress enacted the Antiterrorism and Effective Death

Penalty Act, placing severe restrictions on the issuance of the writ for state prisoners

and setting out special, new Aabeas corpus procedures for capital cases. The changes

made by the 1996 legislation are the end product of decades of debate about habeas

COFPUS,
id. Under 28 U.S.C. § 2254, a federal court may issue the writ when a person is held in violation of
the federal Constitution or laws, permitting a federal court to order the discharge of any person held
by a state in violation of the supreme law of the land. Frank v. Mangum, 237 U.S. 309, 311, 35 S. Ct.
582, 588, 59 L, Ed. 969 (1915).

Facts and Procedural Posture

Joel Jones “Jones” or “Petitioner”) is currently in the custody of the Mississippi Department
of Corrections (““MDOC”) and housed at the Carroll/Montgomery County Regional Correctional .
Facility in Vaiden, Mississippi. He was convicted of two counts of aggravated assault in the Circuit
Court of Lowndes County, Mississippi. See State Court Record Cause No, 2014-KA-01356-COA,
Vol. 1, pp. 100, 112-13;! see also SCR, Vol. 6, p. 614, On August 25, 2014, Joel Jones was sentenced
to twenty (20) years for Count I, with twelve (12) years to serve in the custody of the MDOC and
eight (8) years suspended under the terms and conditions of Post-Release Supervision (PRS) for five
(5) years. SCR, Vol. 1, pp. 114-16; see also SCR, Vol. 6, pp, 634-36, Mr. Jones was sentenced on

Count I, pursuant to a second Sentencing Order filed on August 25, 2014, to serve a term of twenty

(20) years in the custody of the MDOC, to run consecutively to the sentence imposed in Count I.

 

' References to the state court record from Jones’s direct appeal of his convictions and
sentences and post-conviction proceedings are designated as “SCR” with the appropriate volume and
page number.
Case: 1:19-cv-00083-GHD-JMV Doc #: 14 Filed: 07/27/21 3 of 18 PagelD #: 1148

SCR, Vol. 1, p. 117; see also SCR, Vol. 6, pp. 636-37.
Jones, through counsel, appealed his convictions and sentences, wherein he raised the
following issues:

(1) The State’s instruction on accomplice liability was an impermissible constructive
amendment of the indictment;

(2) The State presented no evidence to support the trial court’s granting of its
accomplice liability instruction; and

(3) The trial court erred in granting the State’s cautionary instruction regarding
accomplice liability.

See SCR, Briefs, Brief of the Appellant. On June 21, 2016, the Mississippi Court of Appeals affirmed
Jones’s convictions and sentences. See Jones v. State, 238 So. 3d 1235 (Miss. Ct. App. 2016), reh’g
denied, Jan. 9, 2018, cert. denied, March 29, 2018 (No. 2014-KA-01356-COA),

On January 31, 2018, Jones, proceeding pro se, signed his Application for Leave to Proceed in
Trial Court and Motion for Post-Conviction Collateral Relief (the “PCR motion’) in the Mississippi
Supreme Court, Cause No. 2019-M-256, raising the following issues:

(1) The State’s instruction on accomplice liability was an impermissible constructive anrendment
of the indictment.

(2) Petitioner was denied effective assistance of counsel during pre-trial and trial proceedings by
trial counsel.

(3) Petitioner was denied effective assistance of counsel during post-trial proceedings by appellant
counsel,

(4) Petitioner was denied right to speedy trial under the Constitution’s VI Amendment.

(5) Evidence at trial did not support conviction,

(6) Petitioner’s counsel should be ordered to submit an affidavit responding to the allegation in
this motion.

See SCR, Cause No. 2019-M-256. The Mississippi Supreme Court denied the PCR motion on April
Case: 1:19-cv-00083-GHD-JMV Doc #: 14 Filed: 07/27/21 4 of 18 PagelD #: 1149

16,2019, Exhibit B.’
Petitioner, pro se, filed the instant Petition with this Court on April 26, 2019, raising the
following grounds for relief:

Ground One: The State’s instruction on accompiice liability was an impermissible
constructive amendment of the indictment.

Ground Two: Petitioner was denied effective assistance of counsel during pre-trial
and trial proceedings by trial counsel.

Ground Three: Petitioner was denied effective assistance of counsel during post-trial
proceedings by appellfate] counsel.

Ground Four: Petitioner was denied right to speedy trial under [the} Constitution’s VI
Amendment.

ECF doc. 1.
The Mississippi Court of Appeals summarized the facts of Mr. Jones’ case:

On Ju[ne] 14, 2012, in Columbus, Mississippi, Jones was seen looking for an
acquaintance, Alvin Johnson (Alvin), near Ash Street. The trial testimony showed that
Jones was looking for Alvin because he owed Jones money. Later that same day, Jones
was seen with two other individuals, Deandre Tillman and Taylor Conner. They
atrived at the same portion of Ash Street, and a fistfight broke out between Alvin and
Jones, Tillman and Conner joined the fight to help Jones, which prompted Zach
Johnson (Zach) and Alson Glenn to join in to help Alvin. After the fight ended, Jones,
Tillman, and Conner left. About twenty minutes later, they returned in Jones’s car.
Zach testified that Jones drove “up speeding and spinning tires,” and that Jones
pointed a shotgun out the window. Another witness, Vivian Hodges, the owner of the
house where this took place, testified Jones stopped in front of the house and stated he
was going to “shoot up in the crowd” and did not care whom he hit. Hodges told him
to leave or she would call the police. He drove off.

 

* The exhibits referenced in this memorandum opinion may be found attached to the State’s
Response [7] to the instant habeas corpus petition.

-4-
Case: 1:19-cv-00083-GHD-JMV Doc #: 14 Filed: 07/27/21 5 of 18 PagelD #: 1150

Zach testified that later that evening, they again encountered Jones, Conner, and
Tillman, as Zach, Alvin, Glenn, and two other individuals, Tomarcus Thomias and
Demontrell Hodges, were walking to a nearby convenience store. Jones drove toward
them in his blue car, in which Conner and Tillman were passengers. There is
conflicting testimony as to who exited the car and whether Jones or Conner pulled out
a shotgun, but, during the confrontation, Zach and Thomas were shot. Zach was shot
in the face, leaving him permanently blinded. Thomas, who was standing behind
Zach, suffered wounds to his face.

Both Zach and ‘Thomas testified that Jones was the shooter, Also, Zach's friend Keith
Brooks testified that he was nearby and saw Jones's car stop, the headlights turn off,
and Jones exit the driver's seat with a shotgun, However, Glenn testified only Conner
had a gun. Glenn stated that, although he did not see who fired the shot, he saw
Conner with a shotgun seconds before the shooting took piace, and that at no time did
Conner set the gun down or give it to Jones. Tillman, who testified on Jones’s behalf,
stated that Conner was the shooter and that Zach aiso had a gun,

Jones was indicted on October 25, 2012, on two counts of aggravated assault and one
count of intimidating a witness. The State’s theory of the case was that Jones was the
shooter and was aided by his co-defendants, Tillman and Conner. Although Jones was
indicted as a principal, the State introduced a jury instruction as to accomplice liability
and a cautionary instruction concerning accomplice testimony. Jones did not object to
the accomplice instruction during the trial,

Jones, 238 So. 3d at 1237-38 (fff 2-5).
Grounds Reviewed on the Merits in State Court
The Mississippi Supreme Court has already considered all grounds for relief in the instant
petition on the merits and decided those issues against the petitioner; hence, these claims are
barred from Aabeas corpus review by the Antiterrorism and Effective Death Penalty Act, 28
ULS.C. § 2254(d), unless they meet one of its two exceptions:
(d} An application for a writ of habeas corpus on behalf of a person in
custody pursuant to the judgment ofa State court shall not be granted
with respect to any claim that was adjudicated on the merits in State
court proceedings unless the adjudication of the claim—
(1) resuited in a decision that was contrary to, or involved an
unreasonable application of, clearly established Federal law, as

determined by the Supreme Coutt of the United States; or

(2) resulted in a decision that was based on an unreasonable
determination of the facts in light of the evidence presented in
Case: 1:19-cv-00083-GHD-JMV Doc #: 14 Filed: 07/27/21 6 of 18 PagelD #: 1151

the State court proceeding.
id. (emphasis added), The first exception, subsection (d)(1), applies to questions of law. Morris
v. Cain, 186 F.3d 581 (5" Cir. 2000). The second exception, subsection (d)(2), applies to
questions of fact, Lockhart vy. Johnson, 104 F.3d 54, 57 (5" Cir, 1997), Since the petitioner’s
claims challenge both the application of law and the finding of fact, this court must consider the
exceptions in both subsections.

Under subsection (d)(1), a petitioner’s claim merits habeas review if its prior
adjudication “resulted in a decision that was contrary fo, or involved an unreasonable
application of, clearly established Federal law.” id. (emphasis added). A state court’s decision
is contrary to federal law if it atrives at a conclusion opposite to that reached by the United
States Supreme Court on a question of law, or if it decides a case differently from the Supreme
Court on a set of “materially indistinguishable facts.” Williams v. Taylor, 529 US. 362, 120
S.Ct. 1495, 1523 (2000). A state court’s decision involves an unreasonable application of
federal law if it identifies the correct governing principle but unreasonably (not just incorrectly)
applies that principle to facts of the prisoner’s case; this application of law to facts must-be
objectively unreasonable. fd. at 1521. As discussed below, the petitioner has not shown that the
Mississippi Supreme Court unreasonably applied the law to the facts, or that the court’s decision
contradicted federal law. Accordingly, the exception in subsection (d)(1) does not apply te any
of the petitioner’s claims.

Nevertheless, under § 2254(d)(2) these grounds may still merit review if those facts to
which the supreme court applied the law were determined unreasonably in light of the evidence

presented. Because the supreme court is presumed to have determined the facts reasonably, it is

~6-
Case: 1:19-cv-00083-GHD-JMV Doc #: 14 Filed: 07/27/21 7 of 18 PagelD #: 1152

the petitioner’s burden to prove otherwise, and he must do so with clear and convincing
evidence. Miller v. Johnson, 200 F.3d 274, 281 (5" Cir. 2000); 28 U.S.C. § 2254(e)(1). As
discussed below, the petitioner has failed to meet this burden; as such, he cannot use subsection
(d\(2) to move these claims beyond § 2254(d), which bars from habeas corpus review issues
already decided on the merits.

Ground One: State’s Instruction on Accomplice Liability Was an
Impermissible Constructive Amendment of the Indictment

Challenges to jury instructions generally may not form a basis for federal habeas corpus relief.
Gilmore v. Taylor, 113 S.Ct. 2112, 2118-19 (1993); Estelle v. McGuire, 502 U.S. 62, 71-71 (1991).
Unless a petitioner establishes that an improper instruction rose to the level of a constitutional
violation, habeas corpus will not lie to set aside the conviction. Gilmore, 113 S.Ct. at 2121; Estelle,
502 U.S. at 72. To prove that errors in jury instructions were sufficiently prejudicial to support a
collateral attack on the constitutional validity ofa state court’s judgment, “[a] petitioner must show
that the erroncous instruction by itself so infected the entire trial that the resulting conviction violates
due process.” Mayabb v. Johnson, 168 F.3d 863 (5" Cir. 1999) (citing Henderson, supra). In the case
of an alleged constructive amendment, “courts ‘must determine whether the instruction permitted the
jury to convict the defendant on a factual basis that effectively modified an essential element of the
offense charged.’” Burgess v. Fisher, No. 3:16-CV-914-WHB-JCG, 2018 WL 6651531, at *2 (S.D.
Miss. Dec. 19, 2018) (internal citations omitted). Mr. Jones has not made this showing.

Mz. Jones argues that the accomplice-liability instruction, Jury Instruction S-5, improperly
amended his indictment because he was charged as a principal, not as an accomplice. See ECF doc. 1,

p. 5. The Mississippi Court of Appeals found this issue to be procedurally barred, but alternatively

-7-
Case: 1:19-cv-00083-GHD-JMV Doc #: 14 Filed: 07/27/21 8 of 18 PagelD #: 1153

found Jones’ claim regarding the accomplice-liability instruction (Jury Instruction S-5) to be without
merit. For Jones to be entitled to federal habeas corpus relief on his claim in Ground One, the
“difference between the indictment and the jury instruction must ‘allow the defendant to be convicted
of a separate crime from the one for which he was indicted.’” United States v Gentler, 492 F.3d 306,
312 (5" Cir. 2007) (quoting United States v. Nunez, 180 F.3d 227, 231 (5" Cir. 19999). That is simply
not what happened in this case.

Mr. Jones was indicted for two counts of aggravated assault under Miss. Code Ann. § 97-3-7.
SCR, Vol. 1, pp. 37-38. On direct appeal, the Mississippi Court of Appeals discussed applicable state
law:

[Under the statutory language of Mississippi Code Annotated section 97-1-3 (Rev.

2006), “an accessory to any felony, before the fact, shall be deemed and considered a

principal, and shall be indicted and punished as such|.|” Johnson v, State, 956 So.2d

358, 363 (4 12) (Miss. Ct. App. 2007) (quoting Miss.Code Ann, § 97-1-3), We held

that “[t]he clear language of section 97-1-3, as well as the holdings of both this Court

and the Mississippi Supreme Court interpreting and applying that provision,

provide[s] sufficient notice to felony defendants that although they may be indicted as

a principal, a jury instruction based on accomplice liability is proper, provided that ‘the

evidence presented supports the instruction given.’” Johnson, 956 So.2d at 363 (F 12)

(quoting Pratt v. State, 870 So.2d 1241, 1250 (J 28) (Miss. Ct. App. 2004)).
Jones, 238 So. 3d at 1240 (§ 12), Jones’ defense at trial was that /e did not pull the trigger, Conner did. See
SCR, Vol. 2, pp. 126-29; Vol. 3, pp. 197-201; Vol. 4, pp. 435-39, 452; Vol. 5, p. 481.

The Mississippi Court of Appeals found that, “[g]iven the conflicting testimony and Jones’s own

theory of defense, there was evidence to support the accomplice-liability jury instruction.” Jones, 238 So, 3d
at 1241 (_ 17). The court further found that

‘There was no dispute that Jones was present at the scene of the shooting, ... that Jones
was involved in the altercation earlier in the day[, and that Jones] was the driver of the
car that approached and fled from the scene of the shooting. Further, Jones, Conner,

and Tillman were found together in Jones’s car shortly after the shooting and arrested,

-g-

 
Case: 1:19-cv-00083-GHD-JMV Doc #: 14 Filed: 07/27/21 9 of 18 PagelD #: 1154

Id. Thus, Mr. Jones was properly indicted for aggravated assault as a principal in accordance with Miss. Code
Ann, § 97-3-1, and the evidence supported the accomplice-Hability instruction given by the trial court. As
such, the accomplice-liability jury instruction did not constructively amend Jones’s indictment,

For these reasons, the Mississippi Court of Appeals’ resolution of the issue in Ground One,
that the claim was meritless, was neither contrary to, nor an unreasonable application of, clearly
established federal law as determined by the Supreme Court of the United States. Hence, Mr. Jones is
not entitled to habeas corpus relief on his claim in Ground One of the instant petition.

Grounds Two and Three:
Ineffective Assistance of Trial and Appellate Counsel

In Ground Two, Mr. Jones argues that his trial counsel was ineffective, and in Ground Three,
he argues that his appellate counsel was ineffective. ECF doc. 1, pp. 6, 8. He raised both of these
issues on post-conviction review, and the Mississippi Supreme Court “duly considered” Jones’s PCR.
motion and denied it without explanation. See Exhibit B.

The court must address claims of ineffective assistance of counsel under the two-prong test set
forth in Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984), To prove
that defense counsel was ineffective, the petitioner must show that counsel’s performance was
deficient and that the deficiency resulted in prejudice to her defense. Under the deficiency prong of
the test, the petitioner must show that counsel made errors so serious that he was not functioning as the
“counsel” guaranteed by the Sixth Amendment. Strickland, 466 U.S. at 687. The court must analyze
counsel’s actions based upon the circuinstances at the time — and must not use the crystal clarity of

hindsight, Lavernia v. Lynaugh, 845 F.2d 493, 498 (5" Cir. 1988). The petitioner “must overcome the

 
Case: 1:19-cv-00083-GHD-JMV Doc #: 14 Filed: 07/27/21 10 of 18 PagelD #: 1155

presumption that, under the circumstances, the challenged action ‘might be considered sound trial
strategy.” Strickland, 466 U.S. at 689 (citation omitted),

To prove prejudice, the petitioner must demonstrate that the result of the proceedings would
_have been different or that counsel’s performance rendered the result of the proceeding fundamentally
unfair or unreliable. Vuong v. Scott, 62 F.3d 673, 685 (5" Cir, 1995), cert. denied, 116 8.Ct. 557 |
(1995); Lockhart v. Fretwell, 506 U.S. 364, 369 (1993); Sharp v. Johnson, 107 F.3d 282, 286 n.9 (5
Cir, 1997). “When §2254(d) applies, the question is not whether counsel’s actions were
reasonable, The question is whether there is any reasonable argument that counsel satisfied
Strickland’s deferential standard,” Harrington vy, Richter, 131 8.Ct. 770, 788 (2011); Premo v.
Moore, 131 S.Ct. 733 (2011).

Trial Counsel: Failure to Cross-Examine Witness

Mr, Jones argues that trial counsel provided ineffective assistance because he represented a
state witness and did not cross-examine that witness. First, Mr. Jones did not identify which state
witness his trial counsel allegedly represented, and “mere conclusory allegations do not raise a
constitutional issue in a habeas proceeding.” Ross v, Estelle, 694 F.2d 1008, 1012 (5" Cir, 1983)
(citing Schlang v. Heard, 691 F.2d 796, 798 (5"" Cir.1982) (collecting cases)). In addition, his
assertion is flatly contradicted by the record, which reflects that the prosecution called fifteen
witnesses at trial, including rebuttal witnesses, and Jones’ counsel cross-examined each of them. See
generally, SCR. Mr. Jones’ allegation that counsel failed to cross-examine a witness is both
conclusory and refuted by the record,

Additionally, trial counsel’s decision whether to cross-examine a witness is a matter of

strategy and does not amount to ineffective assistance of counsel. “Trial strategy enjoys a strong

-10-
Case: 1:19-cv-00083-GHD-JMV Doc #: 14 Filed: 07/27/21 11 of 18 PagelD #: 1156

presumption of effectiveness,” and strategic decisions “are given a heavy measure of deference and
should not be second-guessed.” See Pape v Thaler, 645 F.3d 281, 291 (sth Cir. 2011); see also United
_ States v. Jones, 287 F.3d 325, 331 (5" Cir, 2002) (quoting Lamb v. Johnson, 179 F.3d 352, 358 (S"
Cir,1999)); see also Richards v. Quarterman, 566 F.3d 553, 564 (5" Cir, 2009). “Given the almost
infinite variety of possible trial techniques and tactics available to counsel, this Circuit is careful not to
second guess legitimate strategic choices.” Yohey v. Collins, 985 F.2d 222, 228 (5" Cir. 1993),

For these reasons, Mr, Jones has not shown that his counsel was deficient — nor that he was
actually prejudiced; as such, he has not proved that counsel provided ineffective assistance in his
defense. The Mississippi Supreme Court’s denial of this claim was thus not contrary to, nor an
unreasonable application of, clearly established federal law as determined by the United States
Supreme Court. This issue is without merit,

Trial Counsel: Failure to Seek a Mistrial When Witness Discussed Case

Mr. Jones argues that trial counsel was ineffective for failing to seek a mistrial when a State
witness admitted to discussing the case with other witnesses. ECF doc, 1, p. 6. Mr, Jones does not
identify the witness, but the record reflects that the witness in question was Keith Brooks. He testified
that he lived with his mother on Ash Street, near the scene of the shooting, and that he witnessed the
shooting and certain events leading up to the shooting. See SCR, Vol. 3, pp. 252-70. On cross-
examination, defense counsel attempted to intpeach Brooks’ recollection of events and asked him if he
had discussed the events with anyone. /d. at 258-66. Mr. Brooks admitted to having discussed what
happened with other witnesses in the witness room. Jd. at 265.

“(T]he decision not to seek a mistrial is frequently a strategic one.” Geiger v. Cain, 540 F.3d
303, 309 (5"" Cir, 2008) (citing Ward v. Dretke, 420 F.3d 479, 491 (5" Cir. 2005)) (other internal

-ip-

 
Case: 1:19-cv-00083-GHD-JMV Doc #: 14 Filed: 07/27/21 12 of 18 PagelD #: 1157

citation omitted). The testimony makes clear that defense counsel was trying to impeach Brooks
regarding his recollection of events — and to show the jury that his memory of the shooting may have

- been influenced by others. In addition, had counsel moved for a mistrial, the record does not show
that the trial court would have granted it — or would have reversibly erred by refusing it. Thus, even if
defense counsel had asked for a mistrial, there is no “reasonable probability that ... the result of the
proceeding would have been different.” Strickland, 466 U.S. at 694; see also United States v.
Rosatez-Orozco, 8 F.3d 198, 199 (5" Cir, 1993) (“In order to establish prejudice, [a petitioner] must
show that [there was] a reasonable probability that had counsel moved for a judgment of acquittal, the
motion would have been granted ....”); Burston v. Caldwell, 506 F.2d 24, 28 (5" Cir. 1975). Mr, Jones
has not met this burden.

For these reasons, Mr. Jones has not shown that his counsel was deficient for not seeking a
mistrial, nor that he was actually prejudiced by that decision. Hence, he has not shown that his
counsel provided ineffective assistance during his defense. As such, the Mississippi Supreme Court’s
denial of this claim was not contrary to, nor an unreasonable application of, clearly established federal
law as determined by the United States Supreme Court. This issue is also without merit.

Trial Counsel; Failure to Object te Jury Instruction S-5

Mr. Jones argues that trial counsel was ineffective for fatling to object to Jury Instruction S-5,
the instruction on accomplice-liability. The Mississippi Court of Appeals found that this claim was
without merit. Jones, 238 So. 3d at 1238-40 (4 7-14). The state appellate court thus concluded that
the instruction was proper under state law, As such, there was no basis upon which counsel could
have lodged an objection. Accordingly, this court cannot hold trial counsel to have been ineffective
for failing to raise a meritless objection. See Clark v. Collins, 19 F. 3d 959, 966 (5" Cir, 1994)

-12-

 
Case: 1:19-cv-00083-GHD-JMV Doc #: 14 Filed: 07/27/21 13 of 18 PagelD #: 1158

(“Failure to raise meritless objections is not ineffective lawyering, it is the very opposite.”)

Mr, Jones has shown neither that trial counsel was deficient for failing to object to this jury
instruction nor that he was actually prejudiced, For these reasons, he has not met the Strickland
standard of ineffective assistance of counsel. As such, the Mississippi Supreme Court’s denial of this
claim was not contrary to, nor an unreasonable application of, clearly established federal law as
determined by the United States Supreme Court. This issue is without merit.

Trial Counsel: Failure to Seek Dismissal of Charges
Due to Eight Months of Continuances

Mtr. Jones was arrested on June 14, 2012, indicted on October 25, 2012, and tried on August
20-22, 2014, See SCR, Vol. 1, pp. 14, 22, 29, 37-38. The docket reflects that the trial court granted
six motions for continuances; the defense agreed to all of them, and both parties agreed to five of the
six. fd. at 1. The record also reflects that Mr. Jones posted bond in the amount of $100,000.00 on
October 25, 2012 (the day he was indicted). Jd. at 31, As discussed in more detail in Ground Four,
while the delay between Mr, Jones’ arrest and his trial was presumptively prejudicial; the reason for
the delay does not weigh against the State; Jones never asserted his right to a speedy trial, and he was
not prejudiced by the delay.

As Jones cannot complain of a delay due to continuances he sought and received, a motion for
a speedy trial would have been futile. See Nelson v. Hargett, 989 F.2d 847, 852 (5" Cir, 1993) (citing
Davis v. Puckett, 857 F.2d 1035, 1041 (5 Cir, 1988)). Attorneys are not required by the Sixth
Amendment to file meritless motions. United States . Gibson, 55 F3d 173, 179 (5" Cir.1995); Koch
vy. Puckett, 907 F.2d 524, 527 (5" Cir.1990), Mr, Jones has not shown that defense counsel was

deficient by choosing not to seek dismissal of his case on speedy trial grounds; nor has he shown that

-{3-

 
Case: 1:19-cv-00083-GHD-JMV Doc #: 14 Filed: 07/27/21 14 of 18 PagelD #: 1159

he was actually prejudiced by that decision, As such, he has not shown that counsel provided
ineffective assistance in his defense, As such, the Mississippi Supreme Court’s denial of this claim
was not contrary to, nor an unreasonable application of, clearly established federal law as determined
by the United States Supreme Court, This issue is without substantive merit.

Appellate Counsel

Mt. Jones argues that appellate counsel was ineffective for knowingly raising a claim that was
procedurally barred — and for failing to raise a claims of a speedy trial violation and ineffective
assistance of trial counsel. In reviewing the performance of appellate counsel, the two-pronged test of
Strickland applies. See Evitts v. Lucey, 469 U.S. 387, 397-399 (1985). The controlling law for
analyzing ineffective assistance of appellate counsel claims is Jones v. Barnes, 463 ULS, 745 (1985).

In Jones, the Court stated that appellate counsel need not raise every “colorable” claim on appeal,

recognizing that appellate counsel has broad discretion in determining which issues are more likely to °

succeed on appeal. Jones, 463 U.S. at 751-754. Indeed, “[a] brief that raises every colorable issue
runs the risk of burying good arguments — those that ... ‘go for the jugular’” under the weak ones, /d.
at 753 (internal citation omitted). When a defendant’s appellate counsel raised and extensively briefed
a mumber of issues, he provided effective assistance in choosing not to argue every possible point on
appeal. Wicker v. McCotter, 783 F.2d 487, 497 (5" Cir, 1986),

Mr. Jones argues that appellate counsel was ineffective for raising a claim that was
procedurally barred — and for failing to raise a claim of ineffective assistance of trial counsel. ECF
doc. 1, p. 8. First, though the claim regarding the accomplice-liability instruction was procedurally
barred, the Mississippi Court of Appeals alternatively found it to be without merit, as discussed above.
See Jones, 238 So, 3d at 1238-40 (ff 7-14). Second, on post-conviction review, the Mississippi

~|4-

 
Case: 1:19-cv-00083-GHD-JMV Doc #: 14 Filed: 07/27/21 15 of 18 PagelD #: 1160

Supreme Court considered and denied Mr. Jones’ claim of a speedy trial violation on the merits. See
Exhibit B; see also SCR, Cause No. 2019-M-256. Finally, ineffective assistance of counsel claims are
more properly brought in post-conviction proceedings. See Aguilar v. State, 847 So. 2d 871, 878 (J
17) (Miss. Ct. App. 2002). For these reasons, appellate counsel provided effective assistance in
declining to raise all possible issues on direct appeal.

In sum, none of Mr. Jones’ claims of ineffective assistance of counsel have merit. He has not
shown that the Mississippi Supreme Court’s decision denying his claims of ineffective assistance of
counsel was contrary to, or an unreasonable application of, clearly established federal law as
determined by the Supreme Court of the United States, He is not entitled to relief on Grounds Two or
Three of the instant petition.

Ground Four: Violation of the Right to a Speedy Trial

Criminal defendants have a federal a constitutional right to a speedy trial, which is governed
by Barker v. Wingo, 407 U.S. 514, 530, 92 S. Ct. 2182, 33 L.Ed.2d 101 (1972). Under Barker, a
court must weigh four factors to reach a speedy trial determination: (1) length of delay, (2) reason for
the delay, (3) the accused's assertion of the speedy trial right, and (4) prejudice to the accused. These
factors must be considered together, and no single factor is determinative. An analysis of the Barker
factors reveals that Joel Jones is not entitled to habeas corpus relief on this ground because he
acquiesced in all six continuances — the sole cause of the delays - and he was released on bond the day

‘he was indicted.
Length of Delay
This factor serves as a “triggering mechanism.” Jd. at 530. “Until there is some delay which

is presumptively prejudicial, there is no necessity for inquiry into the other factors that go into the

-15-

 
Case: 1:19-cv-00083-GHD-JMV Doc #: 14 Filed: 07/27/21 16 of 18 PagelD #: 1161

balance. Nevertheless, because of the imprecision of the right to speedy trial, the length of delay is
necessarily dependent upon the peculiar circumstances of the case.” Jd. “The relevant period of delay
is that following accusation, either arrest or indictment, whichever occurs first.” Robinson v, Whitley,
2 F.3d 562, 568 (5" Cir, 1993), citing Dillingham v. United States, 423 U.S. 64, 96 S.Ct. 303, 46
L.Ed.2d 205 (1975). In the Fifth Circuit, a one-year delay is “presumptively prejudicial.” d., citing
Nelson v. Hargett, 989 F.2d 847, 851 (5" Cir, 1993), The Mississippi Suipteme Court has generally
held that a delay of eight months or longer is “presumptively prejudicial.” See State v Woodall, 801
$0.2d 678, 682 (Miss. 2001), citing Smith v. State, 550 So.2d 406, 408 (Miss. 1989), In this case, the
delay was over a year and thus presumptively prejudicial.

Reason for delay

Six orders of continuance were filed in Jones’s criminal matter. The docket sheet in the state
court record reflects the filing of these agreed orders of continuance. Five of the orders were on
motion of Mr. Jones, and defense counsel agreed to all six of the orders, which sought additional time
to investigate, for discovery, and to locate witnesses, /d. These reasons weigh against Mr. Jones’
speedy trial claim. “The speedy trial clock is properly tolled in cases where responsibility for the
delay lies with the defendant rather than the state.” Ne/son, 989 F.2d at 852, Mr. Jones cannot
complain of a lapse of time attributable to continuances he, himself, sought and received fiom the trial
court. See id. (citing Davis v. Puckett, supra). The record also reflects that Jones’ original appointed
counsel withdrew due to a conflict of interest. SCR, Vol. 1, pp. 53-58, Thus, the vast majority of the
delay in this case can be attributed to the defense. This factor weighs against finding a speedy trial
violation. |

Defendant’s Assertion of the Speedy Trial Right

-16-

 
Case: 1:19-cv-00083-GHD-JMV Doc #: 14 Filed: 07/27/21 17 of 18 PagelD #: 1162

The third consideration under Barker is whether the defendant effectively asserted his right to
a speedy trial. In Barker, the United States Supreme Court emphasized that “failure to assert the right
[fo a speedy trial] will make it difficult for a defendant to prove that he was denied a speedy trial.
Barker, 407 U.S. at 531-32. As set forth above, Mr. Jones filed no motions regarding speedy trial
violations; nor did he raise.that issue on direct appeal of his convictions and sentences. Hence, this
factor weighs against Mr. Jones.

Prejudice to the Defendant

The final factor the court must consider under Barker is prejudice to the accused. The
interests the right to a speedy trial protects are: (1) prevention of oppressive pretrial incarceration, (2)
an effort to minimize anxiety and concern of the accused, and (3) limiting the possibility that the
defense will be impaired. Barker, 407 U.S. at 532. The “most serious” of these rights is the last,
“because the inability of a defendant adequately to prepare his case skews the fairness of the entire
system.” Jd, Mr. Jones was at liberty while awaiting trial, as he posted bond in the amount of
$100,000.00. See SCR, Vol. 1, p. 31. Further, he has not argued that he was actually prejudiced by the
delay or that his defense was impaired as a result. For these reasons, this factor does not weigh against
the State. |

No Violation of the Right to a Speedy Trial

Though the delay between Mr. Jones’ arrest and his trial was presumptively prejudicial, the
Barker factors weigh against finding that a speedy trial violation occurred. The state court’s decision
finding no merit to Mr. Jones’ claim was neither contrary to, nor did it involve an unreasonable
application of, clearly established federal law, as determined by the Supreme Court of the United

States, In addition, the decision was not based on an unreasonable determination of the facts in light

-17-

 
Case: 1:19-cv-00083-GHD-JMV Doc #: 14 Filed: 07/27/21 18 of 18 PagelD #: 1163

of the evidence. As such, Mr. Jones is not entitled to habeas corpus relief on his claim in Ground Four
of the instant petition.
Conclusion

As to all grounds raised in the instant petition, the state courts’ determination that the
petitioner’s claims were without merit did not “result in a decision that was contrary to, or involved an
unreasonable application of, clearly established federal law, as determined by the Supreme Court of
the United States.” See 28 U.S.C. § 2254(d)(1); see also Gachot v. Stalder, 298 F.3d 414, 421 (5" Cir,
2002). As such, Mr. Jones is not entitled to habeas corpus relief based on the grounds set forth in his
petition. For the reasons set forth above, the instant petition for a writ of habeas corpus will be

denied. A final judgment consistent with this memorandum opinion will issue today.
I oy
SO ORDERED, this, the day of July, 2021.

0. 4 Qe Dave

SENIOR UNITED STATES DISTRICT FUDGE

 

-18-

 
